The Attorney                General of Texas
                      September 12,       1980




Honorable Bill M. White                  Opinbn No. Mw-241
Crimiml Dbtrict Attorney
Bexar County CZuuUwm                     Bet Lagallty of ur~icwr pafarmed
San Antonio, Texm 78205                  by dbtrict attomey’r off108 in
                                         collactian of hot dmoka
Dear Hr. Whiter
      rat have nqwted    our opinim u to wh8th8r a dbtriut attorney mry
lawfully collect tnpaid dmckr ia p&ate persow      The 6S~tiL$la~~
enacted artkla SLOB of the Code of Mm&ml PRXWIW,
Lqblatwe, chapter 734, uction 1, at ISOl, whlah provid88 in pertinen~put3
           (a) A mmty attorney, dbtrict l  ttomay, or arimiml
               dbtrict attorney may collect a fe8 if hb office
               collbata md pm         ahckmdmilardght
               ordorifthedwkcrdmilard~tw4erz
           (Uha8bunb8u8dapau8dinamannerwhich
              make the brtunce Q paasirq an offmoe wlerr
              (AbcUar S2.4l, Penal codt;
              OS)se8ual SLOS,Paul cede; or
              m3acual   SLOJ, Penal code; or

           (a) ha8 been forged wMer 8eatiar 32.24 Paml coda.
The statute permit8 the dbtrict at&may to oollrt the fa8 .“from many
                                                                   puson
who b a party dD the offans~,~ and utablbhw a maximum fee admdula
bawd QI the f&w amamt of the &ok collected. Swtiocu (b), (CL
      Al-h       aLher gublic offictab we ~ifically          prohibited itom
undertakiq “the collootion of any olakn fa debt far othws,” articlu 6252-
l4, V.T.C.S., thr addltlon of rrticlo 58.00 to tha Code of Criniiml Roaedrre
remova my d&t        m to whether a county attorney, dbtrlct l      ttomey Q
criminl dbtriot attomey m do ID. It b thur our opinion Unt, punwtt to
artiah53.05    of tJm Coda 0Y Crlmlml     Proaebe,   a dbtrict ltto momay
                                                                       y
hwfullyaaa?tulp8ldchooksfaprlvrkprronr




                            p.    762
Honorable Bill M. White - PegeTwo     (NW-341)



                                   SUMMARY

               Pursuant to article 53.08 of the Code of Criminal Procedum,
           a district attorney may lawfully collect unpaid check8 for
           private persona




                                           MARK      WHITE
                                           Attorney Cieneral of Terra

JOHN W. FAINTER, JR.
First Assistant Attorney General
Prepared by Rick Gilpin
Assistant Attorney General
APPROVED:
OPINION COMMR’TEE

C. Robert Heath, Chairman
Jon Bible
Welter Davis
Susan Garrison
Ride Gilpin




                                      P.   763